     Case 3:17-cv-00597-GPC-AGS Document 106 Filed 03/22/19 PageID.1744 Page 1 of 7



 1    Counsel listed on signature pages
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10     ADAM COX, individually, by and                   Case No.: 3:17-cv-00597-GPC-AGS
11     through his durable power of attorney,
       VICTOR COX, and on behalf of himself             JOINT MOTION TO CONTINUE
12     and others similarly situated; MARIA             THE DEADLINE FOR FILING A
       OVERTON, individually, and on behalf             MOTION FOR PRELIMINARY
13                                                      APPROVAL OF CLASS
       of herself and others similarly situated;        SETTLEMENT
14     JORDAN YATES, individually, and on
15     behalf of himself and others similarly           Judge: Hon. Gonzalo P. Curiel
       situated;                                        Courtroom: 2D (2nd Floor-Schwartz)
16
                                                        Magistrate: Hon. Andrew G. Schopler
17                                      Plaintiffs,     Courtroom: 5C (5t11 Floor — Schwartz)
       v.
18
                                                        Complaint Filed: 03/24/2017
       AMETEK, INC., a Delaware corporation;            1st Amended Complaint Filed: 05/23/17
19
       THOMAS DEENEY, individually;                     Senior 3"' Party Complaint Filed: 6/20/17
20     SENIOR OPERATIONS LLC, a limited                 Ametek 3rd Party Complaint Filed:
       liability company; and DOES 1 through            6/27/17
21
       100, inclusive,
22
                                      Defendants.
23

24           Plaintiffs ADAM COX, individually, by and through his durable power of attorney,
25    VICTOR COX; MARIA OVERTON; and JORDAN YATES, individually, and on behalf
26    of themselves and others similarly situated, and Defendants AMETEK, INC. (“Ametek”),
27    SENIOR OPERATIONS LLC (“Senior”), and THOMAS DEENEY (“Deeney”), and
28    Third Party Defendants GREENFIELD MHP ASSOCIATES, L.P.; KORT & SCOTT
                                                      -1-
            JOINT MOTION TO CONTINUE MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                                           3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 106 Filed 03/22/19 PageID.1745 Page 2 of 7



 1    FINANCIAL GROUP, LLC; TUSTIN RANCH PARTNERS, INC.; SIERRA
 2    CORPORATE MANAGEMENT, INC.; STARLIGHT MHP, LLC; VILLA CAJON
 3    MHC, L.P.; KMC CA MANAGEMENT, LLC; AND KINGSLEY MANAGEMENT
 4    CORP. (collectively “Third Party Defendants”)(collectively “the Parties”), by and through
 5    their counsel of record, respectfully move this Court, by this Joint Motion, for an order to
 6    continue the date for filing any Motion for Preliminary Approval of Class Settlement from
 7    March 22, 2019, to May 24, 2019, to allow the Parties one final attempt to finalize
 8    settlement agreements and moving papers for preliminary approval in this matter and the
 9    related Trujillo matter. This Joint Motion is based on the following:
10          1.     Plaintiffs and Senior have executed written settlement agreements in the non-
11    class cases of Greenfield MHP Associates, L.P., et al. v. Ametek, Inc., et al., No. 3:15-cv-
12    01525-GPC-AGS (“Greenfield”) and Cox, et al. v. Ametek, Inc., et al., No.3:17-cv-01211-
13    GPC-AGS (“Cox II”). Plaintiffs and Ametek and Deeney continue to negotiate the
14    language for the settlement agreements in non-class cases Greenfield and Cox II. Draft
15    agreements have been circulated between the Parties.
16          2.     Plaintiffs and all Defendants continue to negotiate the language for settlement
17    agreements in both class cases, Trujillo, et al. v. Ametek, Inc., et al., No. 3:15-cv-01394-
18    GPC-AGS (“Trujillo”) and this matter, Cox, et al. v. Ametek, Inc., et al., 3:17-cv-00597-
19    GPC-AGS (“Cox I”). Draft agreements have been circulated.
20          3.     Draft notices of class settlement for both the Cox I and Trujillo matters were
21    provided to Defendants for review on November 5, 2018. The notices will be attached to
22    the Motion for Preliminary Approval and served on putative class members.
23          4.     On March 21, 2019, the Parties participated in a second Mandatory
24    Settlement Conference with Judge Schopler. The third party claims in in this case did not
25    settle, which impacts global resolution. The Parties intend to continue discussion of
26    resolution, with or without the 3rd party claims, in advance of a status conference
27    scheduled for March 28, 2019, and thereafter. For that reason the Parties request that the
28    date for preliminary approval be continue to May 24, 2019.
                                                   -2-
           JOINT MOTION TO CONTINUE MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                                          3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 106 Filed 03/22/19 PageID.1746 Page 3 of 7



 1          5.     Given the Parties’ ongoing work to finalize resolution between Plaintiffs and
 2    all parties, and the upcoming status conference regarding new discovery dates, good cause
 3    exists and the Parties respectfully request the Court continue the deadline for filing a
 4    Motion for Preliminary Approval of Class Settlement in this Cox I matter and the related
 5    Trujillo matter to May 24, 2019.
 6

 7
      Dated: March 22, 2019                 Respectfully submitted,

 8
                                            By: s/ Jason Julius
 9                                          BARON & BUDD, P.C.
                                            John P. Fiske (SBN 249256)
10
                                            Jason Julius (SBN 249036)
11                                          11440 West Bernardo Court Suite 265,
                                            San Diego, CA 92127
12
                                            Telephone: 858-251-7424 Fax: 214-520-1181
13                                          Email: jfiske@baronbudd.com
                                            Email: jjulius@baronbudd.com
14

15                                          Scott Summy (admitted Pro Hac Vice)
                                            (Texas Bar No. 19507500)
16
                                            Celeste Evangelisti (SBN 225232)
17                                          3102 Oak Lawn Avenue, Suite 1100
18
                                            Dallas, Texas 75219
                                            Telephone: 214- 521-3605 Fax: 214-520-1181
19                                          Email: Ssummy@baronbudd.com
                                            Email: cevangelisti@baronbudd.com
20
                                            Attorneys for the Plaintiffs
21

22
      DATED: March 22, 2019                 s/ Joseph Duffy
23                                          James J. Dragna, Bar No. 91492
                                            Joseph Duffy, Bar No. 241854
24
                                            Yardena R. Zwang-Weissman, Bar No. 247111
25                                          MORGAN, LEWIS & BOCKIUS LLP
                                            300 South Grand Avenue
26
                                            Twenty-Second Floor
27                                          Los Angeles, CA 90071-3132
                                            Tel: +1.213.612.2500
28

                                                  -3-
           JOINT MOTION TO CONTINUE MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                                          3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 106 Filed 03/22/19 PageID.1747 Page 4 of 7



 1
                                            Fax: +1.213.612.2501
                                            jim.dragna@morganlewis.com
 2                                          joseph.duffy@morganlewis.com
 3
                                            yardena.zwang-weissman@morganlewis.com
                                            Attorneys for Defendant
 4                                          AMETEK, INC., a Delaware Corporation
 5
      DATED: March 22, 2019                 s/ Edward C. Walton
 6                                          Edward C. Walton (Bar No. 78490)
 7                                          E-mail: ed.walton@procopio.com
                                            Sean M. Sullivan (Bar No. 254372)
 8                                          E-mail:sean.sullivan@procopio.com
 9                                          Kristen L. Price (Bar No. 299698)
                                            E-mail:kristen.price@procopio.com
10                                          PROCOPIO, CORY, HARGREAVES
11                                          & SAVITCH LLP
                                            525 B Street, Suite 2200
12                                          San Diego, CA 92101
13                                          Telephone: 619.238.1900
                                            Facsimile: 619.235.0398
14                                          Attorneys for AMETEK, Inc. and Thomas
15                                          Deeney

16    DATED: March 22, 2019                 s/ Kimberly Arouh
17                                          Kimberly Arouh (Cal. Bar No. 163285)
                                            kimberly.arouh@bipc.com
18                                          BUCHANAN INGERSOLL &
19                                          ROONEY LLP
                                            600 West Broadway, Suite 1100
20                                          San Diego, CA 92101-3387
21                                          Telephone: 619 685-1961
                                            Fax: 619 702-3898
22                                          Attorneys for Defendant Senior Operations LLC
23
      DATED: March 22, 2019                 s/ Colin Howard Walshok
24                                          Robert M. Juskie (SBN 145265)
25                                          rjuskie@wingerlaw.com
                                            Colin Howard Walshok
26                                          (SBN 255171)
27                                          cwalshok@wingerlaw.com
                                            Wingert Grebing Brubaker and Goodwin LLP
28

                                                  -4-
           JOINT MOTION TO CONTINUE MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                                          3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 106 Filed 03/22/19 PageID.1748 Page 5 of 7



 1
                                            One America Plaza
                                            600 West Broadway Suite 1200
 2                                          San Diego, CA 92101
 3
                                            (619) 232-8151
                                            Fax: (619) 232-4665
 4                                          Attorneys for Third Party Defendants
 5                                          Kingsley Management Corp.,
                                            Villa Cajon MHC, L.P., and
 6                                          KMC CA Management, LLC
 7
      DATED: March 22, 2019                 s/ Gregory Trimarche
 8                                          Phil Woog (State Bar No. 134323)
 9                                          pwoog@cookseylaw.com
                                            Theresa H. Lazorisak (State Bar No. 143261)
10                                          tlazorisak@cookseylaw.com
11                                          Gregory Trimarche (State Bar No. 143686)
                                            gtrimarche@cookseylaw.com
12                                          Paul K. Hoffman (State Bar No. 93968)
13                                          phoffman@cookseylaw.com
                                            COOKSEY, TOOLEN, GAGE, DUFFY &
14                                          WOOG
15                                          A Professional Corporation
                                            535 Anton Boulevard, Tenth Floor
16                                          Costa Mesa, California 92626-1977
17                                          Telephone: (714) 431-1100;
                                            Facsimile: (714) 431-1119
18                                          Attorneys for Third-Party Defendants
19                                          GREENFIELD MHP ASSOCIATES, LP;
                                            STARLIGHT MHP, LLC; KORT &
20                                          SCOTT FINANCIAL GROUP, LLC; TUSTIN
21                                          RANCH PARTNERS, INC.;
                                            and SIERRA CORPORATE MANAGEMENT,
22
                                            INC.
23

24

25

26
27

28

                                                  -5-
           JOINT MOTION TO CONTINUE MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                                          3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 106 Filed 03/22/19 PageID.1749 Page 6 of 7


 1                               SIGNATURE CERTIFICATION
 2          I, Jason Julius, am the filer of the foregoing Joint Motion, and hereby certify that,
 3    pursuant to Section 2(f) of the Electronic Case Filing Administrative Policies and
 4    Procedures Manual, the contents of this document are acceptable to all persons required to
 5    sign the document, and I have authorization to file this document with all “s/” electronic
 6    signatures appearing herein which are not my own.
 7
 8    DATED: March 22, 2019                 By: s/Jason Julius
 9                                               Jason Julius
                                                 jjulius@baronbudd.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
           JOINT MOTION TO CONTINUE MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                                          3:17-cv-00597-GPC-AGS
     Case 3:17-cv-00597-GPC-AGS Document 106 Filed 03/22/19 PageID.1750 Page 7 of 7


 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on March 22, 2019, I electronically filed the foregoing through
 3    this Court’s electronic transmission facilities via the Notice of Electronic Filing (NEF) and
 4    hyperlink, to the parties and/or counsel who are determined this date to be registered
 5    CM/ECF Users set forth in the service list obtained from this Court on the Electronic Mail
 6    Notice List.
 7          I certify under penalty of perjury under the laws of the United States of America that
 8    the foregoing is true and correct. Executed on March 22, 2019.
 9
10                                              By: s/Jason Julius
11                                                 Jason Julius
                                                   jjulius@baronbudd.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    7
           JOINT MOTION TO CONTINUE MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                                          3:17-cv-00597-GPC-AGS
